Citation Nr: 0810903	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-21 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than May 14, 
2001, for the assignment of a 70 percent disability rating 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than May 14, 
2001, for the award of a total disability rating based upon 
individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to May 
1977 and from June 1980 to June 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that increased 
the disability rating for the veteran's PTSD from 30 to 70 
percent disabling, effective May 14, 2001, and granted a TDIU 
rating, effective May 14, 2001.  The veteran testified before 
the Board in July 2006.  The Board remanded the claim for 
additional development in March 2007.  


FINDINGS OF FACT

1.  In a March 1999 rating decision, the RO granted service 
connection for PTSD, and awarded a 30 percent disability 
rating, effective September 30, 1996.  

2.  On March 17, 2000, the RO received a claim for a TDIU 
rating.

3.  In a December 2003 rating decision, the RO increased the 
veteran's disability rating for PTSD from 30 to 70 percent 
disabling, and granted a TDIU rating, effective May 14, 2001.  

4.  There is no medical evidence of record dated earlier than 
May 14, 2001, which demonstrates that the veteran would be 
entitled to a 70 percent disability rating for his service-
connected PTSD.

5.  The veteran did not meet the percentage requirements for 
a TDIU rating prior to May 14, 2001.

6.  The record does not factually show that the veteran was 
unemployable solely due to his service-connected PTSD, 
residuals of injury to right thumb with degenerative joint 
disease at the metacarpophalangeal joint, and hyperhidrosis 
of the palms, soles, and lower extremities earlier than May 
14, 2001.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 14, 
2001, for the assignment of a 70 percent disability rating 
for PTSD have not been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 
5110 (West 2002); 38 C.F.R. § 3.400 (2007).  

2.  The criteria for an effective date earlier than May 14, 
2001, for the award of a TDIU rating have not been met.  38 
U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) 
(2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date 

The veteran contends that he is entitled to an effective date 
earlier than May 14, 2001 for the assignment of a 70 percent 
disability rating for his PTSD and for the grant of a TDIU 
rating.  These claims will be examined in turn.   

A.  Increased Rating of 70 Percent for PTSD 

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date.  Otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2007); 
Harper v. Brown, 10 Vet. App. 125 (1997).  

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2007).    

The United States Court of Appeals for Veterans Claims has 
held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim, provided also that the claim is received within 
one year after the increase.  In those cases, the Board must 
determine under the evidence of record the earliest date that 
the increased rating was ascertainable.  Hazan v. Gober, 10 
Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98, 63 Fed. Reg. 56705 (1998).   

A March 1999 rating decision granted service connection for 
the veteran's PTSD and awarded a 30 percent disability 
rating, effective September 30, 1996.  A December 2003 rating 
decision increased the veteran's PTSD disability rating from 
30 to 70 percent disabling, effective May 14, 2001, the date 
that the veteran's disability was objectively shown to have 
worsened.  In determining whether the veteran is entitled to 
an earlier effective date for his increased rating of 70 
percent, the pertinent question is whether there is an 
earlier date as of which entitlement to an increased rating 
of 70 percent is factually ascertainable.  The question then 
is whether, based upon the evidence of record, it is 
factually ascertainable that the veteran's PTSD was 70 
percent disabling prior to May 14, 2001, and after his 
effective date of service connection.  Therefore, the Board 
may consider the period from September 30, 1996, to May 14, 
2001, to determine if a 70 percent rating was warranted prior 
to the May 14, 2001 date of increase.  Any ascertainable 
increase occurring prior to May 2001 would require that the 
effective date be the date of claim in September 1996.  
38 C.F.R. § 3.400 (o)(2) (2007).  The evidence for 
consideration in this regard includes treatment records dated 
from January 1997 to May 2001 and VA examinations dated in 
December 1997, October 1998, February 2000, and June 2000.  

The criteria for rating PTSD are found under Diagnostic Code 
9411 in the VA Schedule for Rating Disabilities.  Post-
traumatic stress disorder warrants a 30 percent disability 
rating when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.   

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.    

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2007).   

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).   

Post-service VA and private medical records dated from 
January 1997 to May 2001 show that the veteran received 
intermittent treatment for mild, recurrent major depression; 
anxiety disorder;, panic attacks; and PTSD.  The veteran's 
symptoms included depression, anxiety, panic attacks, 
irritability, worry, restlessness, mild feelings of 
worthlessness, poor concentration, sleep difficulty, memory 
problems, and flashbacks.  The veteran was consistently found 
to have goal-directed and logical thought processes, fair 
insight and judgment, grossly intact cognition, and 
orientation in three spheres.  He did not have any suicidal 
or homicidal ideation.  In an October 1998 private medical 
report, the veteran was noted to be sad and somber.  He 
reported always being easily troubled and overwhelmed by 
stress.  He complained of poor anger control and the 
inability to maintain normal and congenial relationships with 
most people.  He stated that he had frequent flashbacks and 
would wake up several times a week in a cold sweat, feeling 
intensely frightened.  He reported always being "on edge" 
and unable to perform up to par in his jobs.  He complained 
of losing a number of jobs due to his physical and mental 
problems.  The examiner diagnosed him with PTSD and assigned 
a Global Assessment of Functioning (GAF) score of 35.  He 
noted that the veteran's test results were mixed due to 
inconsistent or exaggerated response tendencies, but there 
was consistency in reflecting depressive symptoms.  Various 
other treatment records revealed GAF scores of 45, 50, 51, 
61, 70, and 71.  

On VA examination in December 1997, the veteran complained of 
losing his job at a trucking company because he was unable to 
lift and do the work they needed him to do.  He stated that 
his marriage had been difficult because he was unable to 
work, and he also had some sexual problems.  He reported that 
he did not socialize due to depression, low energy, and low 
finances.  He complained of being bothered by crowds because 
they made him feel nervous and tense.  He reported that he 
did not like loud noises and stated that he suffered from 
nightmares and sleep difficulty.  Examination revealed no 
delusions, hallucinations, schizophrenic trends, survivor 
guilt, or flashbacks.  Speech and thought processes were 
normal, and he was oriented to person, place, and time.  His 
mood was shown to be depressed most of the time.  He had 
occasional crying spells.  His memory was fair, his insight 
was superficial, and his judgment was good.  There was 
depression and anxiety present.  The veteran had some 
suicidal thoughts but had never made any attempts, and he had 
some homicidal thoughts when he got angry.  The examiner 
noted that the veteran's main emotional concern was trouble 
sleeping.  The psychiatric diagnosis was deferred.            

On VA examination in October 1998, the veteran complained of 
problems with memory and concentration.  He reported having 
nightmares about three times a week as well as some intrusive 
thoughts.  He stated that he avoided crowds and was easily 
startled by loud noises.  He reported going to restaurants 
and stores only every once in a while.  He stated that he 
avoided war movies.  He reported that he and his wife had 
been getting along a little better and that he had not worked 
since 1992 due to physical problems.  Examination revealed 
the veteran to be casually groomed and fully cooperative.  
There was no significant anxiety or dysphoria noted.  Speech 
was normal, and thought processes were logical.  There was no 
loosening of associations or confusion.  His mood was 
euthymic and his affect was appropriate.  There were no 
hallucinations, delusions, gross impairment of memory, or 
suicidal or homicidal ideation.  He was oriented in all 
spheres, and he had adequate insight and judgment.  The 
diagnosis was PTSD, and the examiner assigned a GAF score of 
59.  

At a February 2000 VA examination, the veteran complained of 
having been stressed out.  He reported having nightmares only 
once in a while but then stated that they occurred three to 
four times a week.  He stated that he was tense at times and 
easily startled by loud noises, which caused him to panic.  
He complained of feeling uncomfortable in crowds and avoiding 
war movies.  He reported that he felt close to his wife of 18 
years even though they had sexual problems.  He stated that 
he only visited with immediate family members and church 
members.  Examination revealed casual grooming with mild 
dysphoria.  The veteran was fully cooperative with normal 
speech and limited eye contact.  His mood was predominantly 
depressive, and his affect was appropriate.  Thought 
processes and associations were logical and tight.  There 
were no hallucinations, delusions, loosening of associations, 
confusion, gross memory impairment, or suicidal and homicidal 
ideation.  There was adequate insight and judgment, and he 
was oriented in all three spheres.  The examiner diagnosed 
the veteran with PTSD and assigned a GAF score of 55.  

At a June 2000 VA examination, the veteran complained of 
having nightmares two or three times a week and being easily 
startled by loud noises.  He stated that he preferred to 
avoid crowds and generally did not go to restaurants or 
stores.  He reported being unable to watch war movies and 
stated that seeing Vietnamese people triggered thoughts of 
his military experiences.  He stated that he was close to his 
wife and spent the majority of his time going to the doctor's 
office or helping his disabled wife.  He reported going to 
church and visiting some close relatives.  Examination 
revealed casual grooming and minimal eye contact.  The 
veteran was cooperative and mildly to moderately dysphoric.  
Speech was normal, and there was adequate insight and 
judgment.  The predominant mood was one of depression, and 
the affect was appropriate to content.  There were logical 
and tight thought processes and associations, but no 
loosening of associations, confusion, gross memory 
impairment, hallucinations, delusions, or homicidal ideation.  
He was oriented in all spheres.  He reported some suicidal 
ideation but denied any intent.  The diagnosis was chronic 
PTSD, and the GAF score was 53.        

Treatment records dated from January 1997 to May 2001 reflect 
GAF scores of 35, 45, 50, 51, 61, 70, and 71.  VA 
examinations dated in October 1998, February 2000, and June 
2000 reveal GAF scores of 59, 55, and 53, respectively.  The 
GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 
60 Fed. Reg. 43186 (1995).   

Under DSM-IV, a GAF score of 71 generally shows that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF scores 
of 61 and 70 generally show some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  GAF scores of 51, 53, 55, and 59 generally 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  GAF 
scores of 45 and 50 generally reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 35 reflects some impairment 
in reality testing or communication (e.g., speech that is at 
times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).   

The Board finds that at no time prior to May 14, 2001, and 
after September 30, 1996, was an increase in disability 
commensurate with a rating of 70 percent factually 
ascertainable.  While the record reflects that the veteran 
has not been working since 1992, it appears that his physical 
problems had prevented him from working at his former place 
of employment.  There is no evidence during this period that 
the veteran's PTSD precluded him from obtaining or 
maintaining employment.  Additionally, there is no evidence 
that his PTSD produced social impairment with deficiencies in 
most areas, such as school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  His thought processes were 
consistently noted to be logical, tight and goal-directed, 
his insight and judgment adequate, and he consistently denied 
experiencing hallucinations, or homicidal ideations.  While 
private medical records dated in July 1998, August 1998, and 
October 1998 show that the veteran had GAF scores which 
suggested serious or major impairment in social and 
occupational functioning, these records do not show 
symptomatology commensurate with a 70 percent disability 
rating for PTSD.  As there was no evidence of the 
symptomatology required for the assignment of a disability 
rating of 70 percent, the treatment records and VA 
examinations dated from January 1997 to May 2001 do not 
constitute evidence demonstrating that a 70 percent rating 
was warranted prior to May 14, 2001.  Accordingly, there is 
no evidence which would establish that the veteran would be 
entitled to a 70 percent rating prior to May 14, 2001.   

As the evidence does not show that the veteran's PTSD met the 
criteria for a 70 percent rating prior to May 14, 2001, an 
earlier effective date for the 70 percent evaluation is not 
warranted because a factually ascertainable increase in 
disability to the 70-percent level was not shown prior to May 
14, 2001.  As the preponderance of the evidence is against 
the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

B.  TDIU  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation therefore 
apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 
(2000).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  Otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 
(1998), 63 Fed. Reg. 56704 (1998).  

A TDIU rating is warranted when the schedular rating is less 
than total, where it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2007).   

Prior to May 14, 2001, the veteran was service-connected for 
PTSD (30 percent disability rating), residuals of injury to 
right thumb with degenerative joint disease at the 
metacarpophalangeal joint (10 percent disability rating), and 
hyperhidrosis of the palms, soles, and lower extremities (10 
percent disabling), for a combined disability rating of 40 
percent.  After the veteran's PTSD disability rating was 
increased from 30 to 70 percent disabling, effective May 14, 
2001, in a December 2003 rating decision, the veteran was 
awarded a TDIU rating, also effective May 14, 2001.  That 
date was assigned as the earliest date of evidence showing an 
increase in the veteran's disability.  

In this case, the veteran first met the percentage criteria 
of 38 C.F.R. § 4.16(a) for consideration for a TDIU on May 
14, 2001, the effective date of the award of a 70 percent 
rating for PTSD.  Prior to that date, he did not meet the 
percentage criteria of 38 C.F.R. § 4.16(a).  

It is the established policy of VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b) (2007).  A finding of total disability is appropriate 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2007).  A veteran may be considered as 
unemployable upon termination of employment which was 
provided on account of disability, or in which special 
consideration was given on account of the same, when it is 
satisfactorily shown that he is unable to secure further 
employment.  38 C.F.R. § 4.18 (2007).   

Therefore, the Board must consider whether the veteran was 
unable to secure or follow a substantially gainful occupation 
due to his service-connected disabilities prior to May 14, 
2001.  In this case, the Board finds that the record does not 
show that the veteran's service-connected disabilities had 
worsened or that he had become unemployable due to service-
connected disabilities on a factually ascertainable date 
prior to May 14, 2001.  

The record demonstrates that the veteran has not been working 
for many years.  He alleges that his PTSD prevented him from 
working.  In a June 2000 VA examination, the veteran reported 
that he initially stopped working in 1990 as a tractor 
trailer driver.  He stated that he was not working anymore 
due to tendonitis, carpal tunnel syndrome, and some memory 
problems.  The examiner opined that no information was 
obtained during the mental status examination suggesting that 
the veteran would be precluded from working on the basis of 
his PTSD symptoms alone.  He also opined that while the 
veteran's hyperhidrosis of the palms and soles was 
bothersome, it would not prevent him from gainful occupation.  
The examiner diagnosed the veteran with residuals of fracture 
of the right thumb as well, and aside from some tenderness on 
palpation of the thumb, there were no other abnormalities 
found.   

The Board finds that the qualifying increase in the veteran's 
service-connected disabilities is not shown to have occurred 
on a factually ascertainable date prior to May 14, 2001.  
While the record reflects that the veteran ceased working in 
1990, the medical evidence of record does not show that the 
veteran was unemployable solely due to his PTSD or other 
service-connected disabilities until May 14, 2001.  
Additionally, while the record reflects moderate symptoms of 
PTSD, the Board has, by this decision, determined that the 
veteran's PTSD symptomatology was not commensurate with a 70 
percent disability rating prior to May 14, 2001.  
Accordingly, the record does not provide factually 
ascertainable evidence that the veteran was unable to work 
solely as a result of his service-connected disabilities 
prior to May 14, 2001.

While there appears to be evidence in the file that the 
veteran has not worked since approximately 1990, the Board 
finds that there is no evidence that the veteran was unable 
to work solely due to his service-connected disabilities 
prior to May 14, 2001.  Other nonservice-connected disability 
were shown to have contributed to his leaving work in 1990.  
The medical examinations prior to May 14, 2001, recited 
above, did not demonstrate that the veteran was unemployable 
due solely to service-connected disability.  In fact, with 
the exception of one score of 35, the GAF scores assigned for 
the veteran's mental disorder at those examinations were not 
those indicative of unemployability due to the mental 
disorder.  They reflected serious symptoms, but not 
unemployability.  The Board finds that the record tends to 
indicate that the veteran's service-connected disabilities 
were not productive of unemployability prior to May 14, 2001.

As the evidence does not show that the veteran met the 
criteria for the award of a TDIU rating prior to May 14, 
2001, an earlier effective date for the TDIU rating is not 
warranted.  The Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than May 14, 2001, for the grant of a TDIU.  The 
claim is therefore denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

II.  Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2006; a rating 
decision in December 2003; and a statement of the case in 
June 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2007 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An effective date earlier than May 14, 2001, for the 
assignment of a 70 percent disability rating for post-
traumatic stress disorder is denied.  

An effective date earlier than May 14, 2001, for the award of 
a total disability rating based upon individual 
unemployability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


